The opinion of the court was delivered by
Hobton, C. J.:
The board of commissioners of. Wallace county claims authority to pay a bounty on gopher scalps by virtue of the provisions of chapter 87, Laws of .1871 (Gen. Stat. of 1889, ¶ 1890). The title of the act is as follows: “An act to protect fruit trees, hedge plants, and fences.” The act authorizes “the county commissioners of any county of this state to pay a premium for gopher scalps taken in their county, not to exceed 20 cents for each scalp.” There is nothing in the body of the act referring to fruit trees, hedge plants, or fences. In support of the act, it may be urged that the killing or extermination of gophers may tend to protect fruit trees, hedge plants, and fences, but we do not think the subject of the act is clearly expressed in its title, as required by § 16, article 2, of the constitution. The title does not suggest gophers, or bounties for their scalps, or the levying of taxes to pay the same. The title is too general, It no more suggests gophers than it does prairie fires, or malicious trespassing; not, in fact, so much. If the title of the act referred to bounties for scalps of animals or rodents, although gophers were not named therein, a different question would be presented.
When the legislature, in 1889, passed an act authorizing a bounty upon wolf, coyote, wild cat, fox and rabbit scalps, these animals were named in the title of the act. (Laws of 1889, ch. 90.) The title of that act clearly expresses the subject thereof. The title of chapter 91, Laws of 1871, in the case of Comm’rs of Marion Co. v. Winkley, 29 Kas. 36, *640referred to hedges, which was the subject of the act; therefore, the subject of the act was expressed in its title. (Comm’rs of Sedgwick Co. v. Bailey, 13 Kas. 600; Swayze v. Britton, 17 id. 625; The State v. Barrett, 27 id. 213; M. K. & T. Rly. Co. v. Long, 27 id. 684; In re Wood, 34 id. 645; Comm’rs of Norton Co. v. Snow, 45 id. 332.)
We therefore conclude that chapter 87, Laws of 1871, is void, as being in conflict with §16, article 2, of the constitution. As chapter 87, Laws of 1871, is unconstitutional, the board of commissioners of Wallace county had no legal right to call a special election for August 10, 1893, asking for authority to make an additional tax levy to pay a bounty on gopher scalps. The proposition to incur extra expenses for bounties for gopher, rabbit and other scalps was submitted as an entire proposition. As a bounty on gopher scalps is not authorized by any constitutional statute, we cannot hold the proposition, which was submitted as an entire one, good for any purpose. There is no way of separating the good from the bad. The majority in favor of the proposition submitted was only 18. A part of these votes may have been induced because a bounty was proposed in the proposition voted upon for gopher scalps. There is no way of separating the one proposition into several, or to determine what the result of the election would have been if the commissioners had not proposed a bounty upon gophers. For the same reasons, the power of the commissioners to make the tax levy of August 11,1893, must be void. As a logical result, the county commissioners had no power to issue wárrants to pay bounties on the scalps of the animals named in the order of July 3,1893.
The judgment of the district court will be reversed, and the case remanded, with direction to the district court to enter judgment upon the agreed statement of facts in favor of plaintiffs below.
All the Justices concurring.